Case 3:19-cv-01537-BEN-JLB Document 16 Filed 10/25/19 PageID.107 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   JOHN D. ECHEVERRIA
     Deputy Attorney General
 5   State Bar No. 268843
      300 South Spring Street, Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6249
 7    Fax: (916) 731-2124
      E-mail: John.Echeverria@doj.ca.gov
 8   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
 9   the State of California, and Brent E. Orick,
     in his official capacity as Interim Director of
10   the Department of Justice Bureau of
     Firearms
11
                       IN THE UNITED STATES DISTRICT COURT
12
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15   JAMES MILLER; PATRICK RUSS;                  19-cv-1537 BEN-JLB
     WENDY HAUFFEN; NEIL
16   RUTHERFORD; ADRIAN                           DEFENDANTS’ NOTICE OF
     SEVILLA; RYAN PETERSON;                      MOTION AND MOTION TO
17   GUNFIGHTER TACTICAL, LLC;                    DISMISS CERTAIN CLAIMS IN
     JOHN PHILLIPS; PWGG, L.P.; SAN               FIRST AMENDED COMPLAINT
18   DIEGO COUNTY GUN OWNERS
     PAC; CALIFORNIA GUN RIGHTS                   [Fed. R. Civ. P. 12(b)(1), 12(b)(6)]
19   FOUNDATION; SECOND
     AMENDMENT FOUNDATION; and                   Date:         December 16, 2019
20   FIREARMS POLICY COALITION,                  Time:         10:30 a.m.
     INC.,                                       Courtroom: 5A
21                                               Judge:        Hon. Roger T. Benitez
                                     Plaintiffs, Trial Date: None Set
22                                               Action Filed: August 15, 2019
                  v.
23
24   CALIFORNIA ATTORNEY
     GENERAL XAVIER BECERRA;
25   and DOJ BUREAU OF FIREARMS
     DIRECTOR BRENT ORICK,
26
                                   Defendants.
27
28
                 Defendants’ Notice of Motion and Motion to Dismiss Certain Claims
                        in First Amended Complaint (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 16 Filed 10/25/19 PageID.108 Page 2 of 3



 1                NOTICE OF MOTION AND MOTION TO DISMISS
 2        PLEASE TAKE NOTICE that, on December 16, 2019, at 10:30 a.m., or as
 3   soon thereafter as the matter may be heard before the Honorable Roger T. Benitez
 4   in Courtroom 5A of the Edward J. Schwartz U.S. Courthouse, located at 221 West
 5   Broadway, San Diego, California 92101, Defendants Xavier Becerra, in his official
 6   capacity as Attorney General of the State of California, and Brent E. Orick, in his
 7   official capacity as Interim Director of the Department of Justice Bureau of
 8   Firearms (together, “Defendants”) will and presently do move this Court to dismiss
 9   certain claims asserted in the First Amended Complaint for Declaratory and
10   Injunctive Relief (the “FAC”) (Dkt. 9), filed on September 27, 2019 by Plaintiffs
11   James Miller, Patrick Russ, Wendy Hauffen, Neil Rutherford, Adrian Sevilla, Ryan
12   Peterson, Gunfighter Tactical, LLC, John Phillips, PWGG, L.P., San Diego County
13   Gun Owners PAC, California Gun Rights Foundation, Second Amendment
14   Foundation, and Firearms Policy Coalition, Inc. (collectively, “Plaintiffs”).
15        Defendants move to dismiss Plaintiffs’ Second Amendment claim under
16   Federal Rule of Civil Procedure 12(b)(1) for lack of standing under Article III of
17   the United States Constitution to the extent Plaintiffs seek to declare as
18   unconstitutional and to enjoin California Penal Code sections 30800, 30915, 30925,
19   30945, 30950, 31000, and 31005.
20        Defendants also move to dismiss Plaintiffs’ Second Amendment claim under
21   Federal Rule of Civil Procedure 12(b)(6) to the extent Plaintiffs seek to declare as
22   unconstitutional and to enjoin California Penal Code sections 30800, 30915, 30925,
23   30945, 30950, 31000, and 31005 on the ground that the FAC fails to state a claim
24   upon which relief can be granted.
25
26
27
28
                                                 1
                 Defendants’ Notice of Motion and Motion to Dismiss Certain Claims
                        in First Amended Complaint (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 16 Filed 10/25/19 PageID.109 Page 3 of 3



 1        This motion is based on this filing, the concurrently filed Memorandum of
 2   Points and Authorities in Support of Defendants’ Motion to Dismiss Certain Claims
 3   in First Amended Complaint, and the papers and pleadings on file in this action.
 4   Dated: October 25, 2019                        Respectfully Submitted,
 5                                                  XAVIER BECERRA
                                                    Attorney General of California
 6                                                  MARK R. BECKINGTON
                                                    Supervising Deputy Attorney General
 7
 8
 9                                                  /s/ John D. Echeverria
                                                    JOHN D. ECHEVERRIA
10                                                  Deputy Attorney General
                                                    Attorneys for Defendants Xavier
11                                                  Becerra, in his official capacity as
                                                    Attorney General of the State of
12                                                  California, and Brent E. Orick, in his
                                                    official capacity as Interim Director
13                                                  of the Department of Justice Bureau
                                                    of Firearms
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                 Defendants’ Notice of Motion and Motion to Dismiss Certain Claims
                        in First Amended Complaint (19-cv-1537 BEN-JLB)
